         Case 1:17-cv-02989-AT Document 873 Filed 09/08/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


  DONNA CURLING, ET AL.,
  Plaintiffs,
                                                 Civil Action No. 1:17-CV-2989-AT
  v.

  BRIAN KEMP, ET AL.,
  Defendants.

    COALITION PLAINTIFFS’ JOINDER IN CURLING PLAINTIFFS’
                     MOTION IN LIMINE

       Coalition Plaintiffs join in the Curling Plaintiffs’ Motion in Limine (Doc.

870) and show that State Defendants have also listed as witnesses each of the four

individual Coalition Plaintiffs (William Digges III, Laura Digges, Ricardo Davis &

Megan Missett) and the Coalition Plaintiffs’ Executive Director, Marilyn Marks.

For the reasons set forth in the Curling Plaintiffs’ Motion, the State Defendants

should not be permitted to call these witnesses at the hearing.

       This 8th day of September, 2020.

/s/ Bruce P. Brown                          /s/ Robert A. McGuire, III
Bruce P. Brown                              Robert A. McGuire, III
Georgia Bar No. 064460                      Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                        (ECF No. 125)
1123 Zonolite Rd. NE                        ROBERT MCGUIRE LAW FIRM
Suite 6                                     113 Cherry St. #86685
Atlanta, Georgia 30306                      Seattle, Washington 98104-2205
(404) 881-0700                              (253) 267-8530
      Case 1:17-cv-02989-AT Document 873 Filed 09/08/20 Page 2 of 3




                Counsel for Coalition for Good Governance

/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Atlanta, Georgia 30326
(404) 869-7600
               Counsel for William Digges III, Laura Digges,
                     Ricardo Davis & Megan Missett




                                  PAGE 2
        Case 1:17-cv-02989-AT Document 873 Filed 09/08/20 Page 3 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                                 Civil Action No. 1:17-CV-2989-AT
v.
E
BRAD RAFFENSPERGER, ET AL.,
Defendants.

             CERTIFICATE OF SERVICE AND COMPLIANCE

      I hereby certify that on September 8, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record. In addition,

pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.

                                                 /s/ Bruce P. Brown
                                                 Bruce P. Brown




                                        PAGE 3
